number release date uil july date cc pa cbs b2 gl-134599-01 bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service discharged tax may be setoff against pre-petition overpayment the fifth circuit deciding in re luongo u s app lexis 5th cir date held that a bankruptcy court had jurisdiction to resolve the debtor’s right to a prepetition tax_refund the court also held that the service permissibly set off the debtor’s prepetition tax overpayment against her discharged prepetition debt and that the debtor could not defeat setoff by exempting the overpayment under b c sec_522 following the debtor’s discharge from a chapter bankruptcy the service set off her income_tax overpayment against a tax_liability which had been discharged in the bankruptcy the debtor moved to reopen her case and amend her schedules to list the overpayment as an exempt asset under b c sec_522 the service did not object and the schedules were amended the debtor then brought an action to recover the overpayment the bankruptcy court held that the language of sec_522 which says that exempt_property is not liable for any prepetition debt took precedence over the service’s setoff rights found in b c sec_553 the district_court reversed holding that the service’s right of setoff was unaffected by the exemption of the overpayment on appeal the service first argued that the bankruptcy court lacked jurisdiction to consider the matter since the claim_for_refund was for the debtor personally not for the benefit of the estate the fifth circuit disagreed under b c sec_505 a bankruptcy court has broad discretion to determine the amount or legality of any_tax absent express limitations found in sec_505 b the bankruptcy court has jurisdiction to consider tax issues brought by the debtor limited only by the court’s discretion to abstain in deciding whether to abstain the fifth circuit ruled that a court should consider the impact of the abstention not only on the administration of the estate but also on the debtor just because a matter involves tax law the court found is not a reason to automatically abstain rather where bankruptcy issues predominate and the bankruptcy code’s objectives would potentially be impaired a bankruptcy court generally should exercise jurisdiction next the appellate court considered the service’s right of setoff the court first held that a debtor’s discharge_in_bankruptcy does not bar a creditor from asserting a right of setoff july bulletin no finding the clear language of sec_553 overcomes the discharge bar of section a the court held that because the prior unpaid tax_liability exceeded the amount of the overpayment the debtor was not entitled to a refund and so the tax_refund did not become property of the estate and thus could not be exempted the fifth circuit thus declined to decide whether the exemption statute sec_522 controls over the setoff statute sec_553 in a lengthy dissent judge garza argued that a bankruptcy court’s jurisdiction extends only to refund claims which benefit the bankruptcy_estate he found that the plain language and legislative_history of sec_505 compelled such a reading and that the section did not abrogate the government’s sovereign immunity to the debtor’s refund claim bankruptcy code cases setoff taxes july bulletin no cases bankruptcy code cases allowance of claims in re fm transmix corporation u s dist lexis e d n y date - service filed claim for dyed_diesel_fuel penalty under sec_6715 against debtor in chapter bankruptcy the district_court upholding the decision of the bankruptcy court first determined that under 530_us_15 the debtor retained the burden in bankruptcy to prove it did not know it was using dyed_fuel and so avoid the penalty the court then found that under the facts of this case the debtor did not know or have reason to know that the fuel it was using for an improper purpose was dyed and so imposition of the penalty was inappropriate bankruptcy code cases chapter discharge in re parffrey bankr lexis bankr s d tex date - the united_states moved to dismiss the debtor's chapter bankruptcy case as the debtor had not filed post-petition tax returns nor paid any post-petition taxes since the bankruptcy began three years previously however the debtor had nearly completed his payments under the plan and upon notice of the service's motion prepaid the remaining amount due although the court was troubled by the debtor's conduct it found the statute clear - when the debtor completes payments under the plan he is entitled to a discharge and the service's motion to dismiss then is moot the court noted the service could have filed its motion to dismiss earlier and also that the court now has a standing order which requires debtors to file and pay post- petition taxes the order was not in place when this case was filed bankruptcy code cases exceptions to discharge united_states v gardner aftr2d bankr w d ky date - the court found the debtor’s taxes nondischargeable in bankruptcy under b c a c as the debtor wilfully attempted to evade or defeat his tax_liability the court held that the government met its burden of showing that the debtor knowingly and deliberately failed to pay his taxes by a preponderance_of_the_evidence specifically the service established that the debtor lived lavishly during the period of time the service attempted to collect the tax_liability that the debtor used nominee bank accounts to conceal large deposits of income not reflected on collection information statements provided to the service and that the debtor had the ability to pay the taxes but failed to voluntarily turn over large sums of income received during the collection_period bankruptcy code cases exceptions to discharge transferees and fraudulent_conveyances in re 263_br_618 d colo - service assessed debtor under sec_6901 for transferee_liability due to unpaid corporate taxes the bankruptcy court relying on the government's contention that the transfer of assets july bulletin no from the corporation to the debtor was fraudulent found under state law that the transferee_liability was not a tax see date bulletin the district_court reversed finding that sec_6901 is meaningless if it is considered to be a non- tax debt based on the legislative_history of the statute the court concluded that the transferee_liability was a tax and therefore nondischargeable bankruptcy code cases interest after confirmation setoff in re matunas bankr lexi sec_847 bankr d n j date - after confirmation of their chapter plan debtors entered into a payment stipulation with the service with the payments under the stipulation and application of a tax_refund the debtors paid more than the stipulated amount and the service agreed the debtors were due a refund the service discovered that it had not included all of the taxes due in the stipulation but the court refused to allow the service to amend the stipulation under the doctrine_of judicial estoppel see date bulletin the service then requested that the court classify the refund as an overpayment in order to offset interest accrued from the date of the petition through the date of confirmation the court found that post-petition pre-confirmation interest on an unpaid tax debt remains a personal obligation of the debtors and although it cannot be claimed in bankruptcy is not discharged the court found the stipulation agreement did not bar the service from offsetting this interest liability of the debtors bankruptcy code cases liens liens priority over state and local liens taxes wpg inc v i r s bankr lexi sec_882 bankr d c date - service and district of columbia both claimed priority to limited funds available for payout in bankruptcy although the federal tax_liens arose prior to the district’s sales_tax liens under d c code the sales_tax liens have an absolute priority in bankruptcy or insolvency situations the court found that since the district's law is federal_law the i r c does not automatically control because sec_2012 is a specific statute which applies to a specific type of tax the court held that it controls the priority of payment over general principles of choateness which is the doctrine upon which the unfiled federal tax_liens base their priority thus the later d c lien had priority over the earlier federal_tax_lien bankruptcy code cases proofs of claim in re carney u s app lexis 5th cir date - the fifth circuit affirmed the government's motion for summary_judgment on the debtor’s challenge to the service’s tax_deficiency claims holding that the debtor attorney's failure to respond to the government's request for admissions concerning the validity of the government's proof_of_claim conclusively established the validity of the claim the case involved tax_shelter partnerships that were found to lack legal substance the debtor and the government engaged in discovery both sides petitioning the court for redress the debtor attempted to withdraw his deemed admission but he was denied by the district_court the debtor did not attempt to set july bulletin no aside the default and so the court granted summary_judgment on behalf of the united_states making the taxes nondischargeable under b c a a collection_due_process mcmahan v commissioner t c memo date - taxpayers requested cdp hearing claiming the service had not produced a valid summary record of assessment but they did not appear at the cdp hearing nor reschedule it the court found it was not an abuse_of_discretion for the appeals officer to rely on a form_4340 in complying with sec_6330 and consequently the administrative determination that the service’s proposed collection action was sustained was not an abuse_of_discretion collection_due_process service engineering trust v commissioner t c memo date - taxpayers' representative provided interrogatories to the service in advance of a cdp hearing when the service did not respond to his request taxpayers did not participate in the scheduled teleconference the court found that as the taxpayers admitted they were provided the opportunity for a hearing and did not challenge the adequacy of the hearing no further inquiry into the requirements of sec_6320 was required by the court injunctions suits by the u s united_states v lopez aftr2d s d cal date - in this decision the court approved a stipulated order granting the government’s request for a mandatory injunction in its complaint the government alleged that the taxpayers repeatedly failed to make tax deposits or otherwise pay employment_tax liabilities even while in bankruptcy the taxpayers did pay other vendors however the order requires the debtor to timely make all future federal tax deposits mail an affidavit of compliance with the above requirement monthly to the service follow these two requirements for a period of five years if the taxpayers fail to comply with these terms the court will enter an order forbidding the taxpayer to disburse any funds and will consider any other equitable relief the service proposes liens state law effect of larrew v united_states u s dist lexis n d tex date - service filed nftl in county where taxpayer owned property the taxpayer responded by bringing suit in state court claiming the lien was procedurally defective the service countered by removing the case to federal court where the taxpayer objected claiming removal was improper because tax_liens must be filed according to state law the court disagreed finding that federal_law controls the filing of federal tax_liens the court further found that the tax_liens did not require july bulletin no an independent state certification to be valid and so denied the taxpayer’s motion to remand the case to state court liens priority over mortgages first security bank of bozeman v united_states aftr2d d mont date - on july taxpayer assigned all proceeds from the sale of a parcel of real_estate to the service to be applied to back taxes on that date the parcel was for sale but not under contract the assignment was recorded the same date on august the taxpayer executed a deed_of_trust in favor of the bank which was recorded on september the taxpayer entered into a contract for sale two years later both the bank and the service claimed priority to the sale proceeds the service had filed nftls but had released them and so relied solely on the assignment for priority the court found the assignment did not create a security_interest in the sale proceeds because under the uniform commercial code the taxpayer had no rights in the sale proceeds until the property was under contract since the assignment could not have been perfected until the sale contract was signed the service acquired its rights after the bank had perfected its own interest and so the bank had a priority right to the proceeds property subject_to collection community_property hegg v i r s no id date - debtor and her husband owned their home as community_property subject_to a filed federal_tax_lien based on the husband’s fraud_penalty after the debtor obtained innocent spouse relief under sec_6013 and so no longer had personal liability for the debt she filed for chapter bankruptcy seeking to have the tax_lien removed on a question certified by the federal court the supreme court of idaho held that community assets may be reached to satisfy a debt incurred by one spouse’s fraud committed during marriage even if the other spouse is completely innocent of the fraud and has no personal liability suits against the u s interpleaders luxton v state farm life ins co u s dist lexis d minn date - in a breach of contract action the service brought an interpleader claim against insurance proceeds the beneficiaries requested injunctive relief and demanded a jury trial the court disagreed with the service that the beneficiaries failed to make a timely demand for a jury trial finding under fed r civ p c that there is no requirement that a party make a jury demand following removal until instructed by the court the court then found that the beneficiaries had the burden to show a waiver of the government's sovereign immunity absent a constitutional basis any right to jury trial in suit against the united_states must be specifically found in statute the court found there was no waiver of immunity permitting jury trial either in the federal interpleader statutes u s c sec_1335 and nor in the third party statute section a the court held there is no right to a jury trial against the united_states in an interpleader action july bulletin no transferees and fraudulent_conveyances united_states v subklew u s dist lexis s d fla date - the united_states brought an action to recover unpaid estate_taxes from an alleged transferee who was the co-owner of a bank account in the cayman islands with the decedent the court found that the transferee was not subject_to the court’s long- arm jurisdiction because of his limited contacts with the state the court found it unreasonable to consider the transferee’s contacts with the state over a thirteen- year period predating the suit especially when the transferee had not had any contact with the state whatsoever in the past six years transferees and fraudulent_conveyances nominee united_states v olsen u s dist lexis n d ill date - united_states filed tax_liens against property owned by trust of which the taxpayer held the sole beneficial_interest after the taxpayer filed for bankruptcy his wife purchased the property from the bankruptcy_estate free and clear of all liens and encumbrances the united_states did not object to the sale but when it sought to foreclose on the property under nominee and fraudulent conveyance theories the district_court granted summary_judgment to the wife on a motion for reconsideration the court reversed itself finding that although the government did not present either nominee or fraudulent conveyance arguments to the bankruptcy court that failure was not a waiver of the arguments because the husband’s tax debt was nondischargeable and because the wife allegedly used funds provided by her husband to purchase the property the united_states could not have brought a nominee or fraudulent conveyance argument until after the bankruptcy court confirmed the sale july bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice offer-in-compromise basis for opinion of counsel date cc pa cbs br2 gl-114537-01 uilc memorandum for associate area_counsel sb_se area long island from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject delegation_order no this chief_counsel_advice responds to your request dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues can the compliance area director accept an offer_in_compromise notwithstanding an opinion by the associate area_counsel sb_se opposing acceptance of the offer can the compliance area director accept an offer_in_compromise if no grounds for compromise under sec_301_7122-1t of the treasury regulations have been established conclusions yes although sec_7122 of the internal_revenue_code requires that an opinion of counsel be placed on file whenever a compromise is made counsel’s opinion need not favor compromise in order for the service to accept an offer no although sec_7122 grants the secretary broad authority to compromise july bulletin no treasury regulations issued pursuant to that section establish that compromise can only be made on specific grounds no compromise may be made unless one of the bases for compromise recognized by the regulations has been established background on date temporary regulations were issued which expanded the secretary’s authority to compromise tax_liabilities under sec_7122 of the code see t d compromises fed reg date in additional to the traditional compromise grounds of doubt as to liability and doubt as to collectibility the temporary regulations authorize the secretary to compromise when compromise will promote effective tax_administration specifically where there is no doubt as to either liability or collectibility the service may now compromise on the basis that collection of the full tax_liability would create economic hardship or regardless of the taxpayer’s financial condition exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers see sec_301_7122-1t b you have asked our advice regarding several issues revolving around this expanded compromise authority specifically you have asked whether and under what circumstances the area director can compromise a case notwithstanding an opinion by counsel which opposes acceptance of a taxpayer’s offer when the offer is based on a purported finding that collection in full would cause the taxpayer economic hardship first you have asked that we address a situation in which the offer group has established that collection in full would result in economic hardship but counsel issues an opinion stating that the amount proposed for acceptance is nevertheless too low under the circumstances of the case second you have asked our opinion of a case in which it has not been established that collection in full would result in economic hardship discussion sec_7122 of the internal_revenue_code grants the secretary the authority to compromise civil or criminal liabilities arising under the internal revenue laws ever since that authority was granted in the code has also required that an opinion of counsel be placed on file in certain cases the current statement of this requirement provides record -whenever a compromise is made by the secretary in any case there shall be placed on file in the office of the secretary the opinion of the general counsel for the department of the treasury or_his_delegate with his reasons therefor with a statement of- the amount of tax assessed the general counsel for the treasury has delegated the functions relative to the review of offers in compromise to the chief_counsel of the internal_revenue_service see general counsel order no rev date july bulletin no the amount of interest additional_amount addition to the tax or assessable penalty imposed by law on the person against whom the tax is assessed and the amount actually paid in accordance with the terms of the compromise notwithstanding the foregoing provisions of this subsection no such opinion shall be required with respect to the compromise of any civil case in which the unpaid amount of tax assessed including any interest additional_amount addition to the tax or assessable penalty is less than dollar_figure however such compromise shall be subject_to continuing quality review by the secretary sec_7122 the system for obtaining review of offers recommended for acceptance is contained in the service’s irm handbook offers in compromise chapter and in the chief_counsel directives manual part chapter ccdm the opinion of counsel is sought after a recommendation of acceptance has been made but prior to formal acceptance of the offer by the official with delegated authority to accept irm the offer itself form along with the form_7249 offer acceptance report and supporting documentation are sent to the appropriate associate area_counsel sb_se office for review the service expects that counsel’s opinion will assess both whether the legal requirements for compromise are met and whether the offer conforms to the service’s policies and procedures irm the ccdm states that the primary role of counsel is to determine whether there is a bonafide doubt as to liability or doubt as to collectibility ccdm a at the time this manual section was promulgated doubt as to collectibility and doubt as to liability were the only authorized bases for compromise under then governing treasury regulations see sec_301_7122-1 although the permissible bases for compromise have since been expanded in the regulations to include the promotion of effective tax_administration counsel’s role has not changed and verifying that a basis for compromise is present continues to be the most important part of counsel’s role in reviewing proposed acceptances although verifying that there is a legal basis for compromise is the principal role of counsel most of the manual is dedicated to counsel’s examination of the adequacy of the amount proposed for acceptance a matter which is undoubtedly a question of policy see t d fed reg pincite3 t he amount to be paid future compliance or other conditions precedent to satisfaction of a liability for less than the full amount due are matters left to the discretion of the secretary thus both the offer_in_compromise handbook and the ccdm recognize that the role of counsel is to review both legal and policy issues july bulletin no asking that counsel review policy matters does not grant a veto power or establish that counsel has final say over whether an offer will be accepted the procedures explicitly recognize that counsel’s concurrence in the decision to compromise is not required see irm ccdm a thus if counsel issues an opinion that the compromise of the case is not in keeping with the service’s acceptance policy either because the amount offered is too low or for any other reason the service may nevertheless compromise the case because the counsel opinion is sought prior to the issuance of an acceptance letter the official with final authority to accept will have an opportunity to consider counsel’s concerns before the decision to accept is made final your question assumes that the basis for compromise is the promotion of effective tax_administration specifically economic hardship the internal_revenue_manual gives the following guidance with respect to determining an acceptable offer based on considerations of economic hardship in offers based on economic hardship an acceptable offer amount should be determined based on the facts and circumstances of the taxpayer’s situation and the financial information analysis for example the taxpayer has dollar_figure liability and assets and income of dollar_figure to avoid economic hardship it is determined that the taxpayer will need dollar_figure the remaining dollar_figure should be considered in determining an acceptable offer amount irm the standard articulated in this manual provision appears very similar to the reasonable collection potential standard used for doubt as to collectibility offers see policy statement p-5-100 in that the service expects a taxpayer to offer an amount equal to that which could be collected after the economic hardship has been accounted for counsel’s disagreement with the amount determined to be acceptable pursuant to the foregoing guidance will not barr compromise of the case as with all advice issued by counsel it is appropriate and proper for you to render your opinion as to whether a proposed action is in keeping with the service’s stated policies the ultimate decision however remains with the area director or other delegated official a more serious issue is presented if counsel concludes that no basis for compromise is present treasury regulations enacted by the secretary in accordance with required procedures have the force and effect of law they are mandatory not directory and must be followed see 810_f2d_209 d c cir specifically discussing compromise regulations under sec_7122 in fact the supreme court ha sec_2 in boulez the court was considering the requirement contained in the regulations but not in the statute that all compromises be in writing we find the court’s analysis even more persuasive when the issue is one of substantive authority as opposed to mere procedural safeguards in the words of the court indeed when a compromise of tax_liability is at issue the need for rigorous compliance with pertinent july bulletin no recognized that it must defer to treasury regulations that implement the congressional mandate in some reasonable manner 450_us_156 citations and internal quotation marks omitted the commissioner’s delegation of authority to compromise necessarily carries with it the implicit assumption that it will be exercised in accordance with applicable law and regulations see boulez f 2d pincite stating that it defies common sense to infer that secretary’s delegates may waive requirements stated in regulations thus no service official may compromise a case unless it has been established that a basis for compromise as established by temp sec_301_7122-1t is present in the case confusion on this point may in part stem from language in prior versions of delegation_order no which grants certain officials the authority to compromise prior to revision in date the delegation of authority vested in certain officials the authority to compromise in the event counsel renders a negative legal opinion delegation_order no rev date in spite of internal guidance to the contrary many within the service mistakenly believed that this language authorized compromise even where there was no doubt as to either liability or collectibility in reality this delegation was intended to authorize certain officials to accept less than reasonable collection potential once doubt as to collectibility had been established see delegation_order no rev date stating that authority to accept notwithstanding negative counsel opinion applies only to offers in compromise - doubt as to collectibility the more recent delegation of compromise authority partially in an effort to alleviate any confusion has removed language making reference to the opinion of counsel in favor of positive grants of authority to certain officials the authority to accept less than could otherwise be collected in a doubt as to collectibility case now referred to as compromise based on special circumstances is specifically delegated to certain officials see delegation_order no rev date delegating authority to accept offers based on special circumstance criteria as well as authority to accept offers based on the promotion of effective tax_administration irm explaining special circumstances criteria and acceptance authority in reviewing proposed acceptances counsel should defer to the offer group on factual determinations such as valuation of assets allowable expenses and the existence of regulations may be at its greatest for not only the integrity of the public fisc but also public faith in the equitable enforcement of the tax laws hangs in the balance f 2d pincite see also revproc_80_6 1980_1_cb_586 in explaining the various delegations of compromise authority the revenue_procedure stated the above delegations are ‘limited’ to the extent that the delegated authority must be exercised in accordance with the limitations prescribed by sec_301_7122-1 of the regulations on procedure and administration and with procedures established by the national_office july bulletin no circumstances which warrant acceptance of less than could otherwise be collected if having done so counsel is unable to verify that a basis for compromise as authorized under the regulations is present that determination is more than a policy disagreement under such circumstances the seriousness of the decision to compromise warrants opening up a dialogue with the area director to attempt to reach consensus if no consensus can be reached it is appropriate to elevate the question to higher levels of management just as would be done in any other type of case nevertheless because both compliance and counsel are working toward the same goals disputes of this nature should be rare if you have any questions please contact the attorney assigned to this matter pincite- offer_in_compromise bankruptcy prepetition claim date gl-506883-00 uilc memorandum for area_counsel sb_se area manhattan from subject kathryn a zuba chief branch collection bankruptcy and summonses this memorandum responds to your memorandum dated date this document is not to be cited as precedent issue whether the bankruptcy court’s final decree closing the chapter bankruptcy case concluded or terminated the bankruptcy proceeding so that the internal_revenue_service service may process an offer_in_compromise of prepetition claims conclusion there is no legal bar to processing the offer whether the service should process the offer_in_compromise of taxpayer’s prepetition claims after the confirmation of taxpayer’s chapter_4 at the outset the ccdm states clearly that the factual determinations of the service are not to be reexamined unless patently erroneous and that asset valuations in particular are largely matters of administrative discretion and judgment and should rarely be questioned by counsel ccdm a july plan is a question of policy facts bulletin no debtor filed a voluntary chapter bankruptcy petition and the service filed a timely proof_of_claim reflecting both secured and priority claims the service also filed an administrative claim for taxes incurred by the debtor after the petition date but prior to confirmation of the chapter plan the confirmed chapter plan provided for the secured and priority claims to be paid in installments commencing one month after the effective date of the plan approximately a year after confirmation the court entered a final decree closing the bankruptcy case in the three years following the confirmation of the plan the debtor made no payments on the service’s secured or priority claims the debtor states that it has paid all creditors under the plan other than the service the debtor did pay the service’s administrative claim in full the debtor is current with its post-confirmation tax obligations the debtor recently submitted an offer_in_compromise of the defaulted secured and priority claims the offered amount is far less than the amount of the secured and priority claims provided for in the plan the service returned the offer as nonprocessable pursuant to i r m which states that the service will not consider an offer_in_compromise from a taxpayer in bankruptcy until the bankruptcy proceeding is concluded or terminated the debtor then filed an adversary proceeding in bankruptcy court seeking to compel the service to consider the offer you state that you have been informed by the assistant united_states attorney handling the adversary proceeding that the bankruptcy judge was critical of the service’s policy and advised the debtor’s attorney to file a dispositive motion discussion in your memorandum you state that the service’s policy not to process an offer_in_compromise submitted by a taxpayer who is the subject of a bankruptcy proceeding until the proceeding is concluded or terminated requires us to consider the question of when a chapter bankruptcy proceeding is considered legally concluded or terminated you conclude based upon your understanding of applicable legal authority applied to the facts of this case that the entry of a final decree following the confirmation of the chapter plan closed the bankruptcy case and the bankruptcy case was therefore concluded or terminated at that time you reasoned that after the debtor received a discharge and the automatic_stay no longer applied there was no longer any legal impediment to processing the offer while there may be administrative policy and legal concerns regarding the consideration of an offer_in_compromise while a taxpayer is under the protection of the bankruptcy laws there is no per se legal impediment to consideration of such an offer however the service has determined that the bankruptcy code provides a means for balancing the july bulletin no interests of the taxpayer and the service as does an offer_in_compromise and too many administrative and legal problems would be created if a tax_liability was simultaneously the subject of a bankruptcy case and an offer_in_compromise process thus the general policy of the service as stated in the internal_revenue_manual is not to consider an offer_in_compromise until the bankruptcy proceeding is concluded or terminated we do not disagree with your legal conclusion that a chapter bankruptcy proceeding is generally concluded or terminated after confirmation of the plan and closure of the case however we do not view this as a strictly legal determination but a policy determination to be made by the service as to whether a compromise should be considered with respect to tax_liabilities which are the subject of a defaulted chapter plan the policy nature of the issue is especially apparent in this case in contravention of its own plan the taxpayer failed to make any payments on the prepetition secured and priority claims it seeks to compromise and instead paid lower priority creditors however the service has not pursued collection action since default over three years ago so an offer_in_compromise may be the service’s best collection option you were also concerned about the possibility of adverse precedent if the court were to follow the analysis of the court in in re 240_br_689 bankr s d w v and in re chapman bankr lexi sec_1091 s d w v date holding that while the decision whether or not to accept an offer_in_compromise is a matter within the discretion of the service the service must consider an offer from a taxpayer in bankruptcy as you are aware it is the service's position that mills and chapman are incorrect and that it is solely within the service's discretion whether or not to consider an offer_in_compromise from taxpayers who have availed themselves to the relief offered under the bankruptcy code in conclusion although the issue presents litigating hazards it is our position that the service may decline to consider offers in compromise after chapter confirmation whether or not to consider an offer in this particular case is a matter of policy this decision should be made by the service based on policy concerns including the appropriateness of considering an offer in this case and the legal options and related risks including the viability of administrative or judicial collection action collection_due_process power_of_attorney tl-n-1200-01 cc pa cbs br1 uil date memorandum for james e cannon associate area_counsel kansas city cc sb kcy attn charles m berlau july from bulletin no alan c levine chief branch1 collection bankruptcy summonses cc pa cbs br1 subject power of attorney-request for a collection_due_process_hearing you requested our views on the reliance upon a self-styled general power_of_attorney and appointment of attorney-in-fact the general power_of_attorney in connection with a request for a collection_due_process_hearing specifically you asked what is the legal effect of the general power_of_attorney which does not meet all of the service’s requirements for powers of attorney you also noted that appeals believes that there may be similar powers of attorney at the service_center submitted in connection with other collection_due_process cases in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue with respect to a request for a collection_due_process_hearing what is the legal effect of a power_of_attorney submitted by or on behalf of a taxpayer that does not meet all of the service’s requirements for powers of attorney conclusion the taxpayer should be given a collection_due_process_hearing because the request substantially complies with the requirements for requesting a hearing while the taxpayer should be given the opportunity to sign the request and have a hearing because the general power_of_attorney presented here is not valid it cannot be relied upon for representation purposes while the taxpayer’s signing the request will entitle her to a hearing it does not cure the defects in the general power_of_attorney if the taxpayer wishes to authorize a representative to act on her behalf she must do so in accordance with the service’s procedures for granting an individual or individuals power_of_attorney facts the facts as we understand them can be summarized as follows the taxpayer and the purported representative signed the general power_of_attorney on date and date respectively they did not use form_2848 rev power_of_attorney and declaration of representative rather they used a self-styled general power_of_attorney the document submitted identifies a business_entity as the representative and does not contain a declaration of representative thereafter the purported representative submitted a self-styled request for a collection_due_process_hearing on behalf of the taxpayer july bulletin no discussion for the reasons articulated in your memorandum as well as the memoranda of the appeals team manager and the director of practice we believe that the general power_of_attorney is not sufficient to authorize the purported representative to act on behalf of the taxpayer in sum although the instructions for form_2848 provide that only individuals may be named as representatives 5the document submitted does not do so in addition the document does not contain the declaration of representative contained in part ii of form_2848 while it is not necessary to always use form_2848 a non- service power_of_attorney must attach a signed and dated declaration of representative which contains all of the information contained in part ii of form_2848 see publication p finally it appears from the information you provided that the purported representative is not recognized to practice_before_the_irs we agree with your analysis of 57_tc_542 but do not believe that the case is dispositive here as you noted this case is distinguishable because the purported representative was not at the time authorized to practice before the service 6in carstenson the tax_court found that the amended petition filed by the petitioners related back to the date of the original petition filed by the petitioners’ agent which was timely but defective it reasoned that the petitioners ratified the defective petition that was timely filed by their authorized agent while ratification may have been sufficient to satisfy the tax_court that the agent acted with the knowledge consent and approval of the petitioners knowledge consent and approval are not all that is required for a valid power_of_attorney for the purpose of representing taxpayers before the service we note that publication addresses what should be done where a non-service power_of_attorney does not meet the service’s requirements the taxpayer can submit a form_2848 or a new non-service power_of_attorney that contains all the necessary information or under certain circumstances the non-service power_of_attorney may submit a form_2848 on behalf of the taxpayer the temporary treasury regulations on collection_due_process provide the taxpayer must make a request in writing for a cdp hearing a written request in any form which requests a cdp hearing will be acceptable the request must include the taxpayer's name address and daytime telephone number and must be signed by the taxpayer or the taxpayer's authorized representative and dated publication rev date practice_before_the_irs and power_of_attorney also provides that individuals can be appointed representatives in addition we understand from your office that the purported representative has recently been convicted of numerous charges against him july bulletin no sec_301_6330-1t c q a c1 emphasis added the regulations do not address the effect of a defect in a request generally or more specifically a defect with respect to the authority to represent the taxpayer however it is clear that the right to a collection_due_process_hearing is dependent on a timely written request it is our position that a request although deficient that substantially complies with the requirements for making a request is timely and therefore sufficient to afford the taxpayer the opportunity for a collection_due_process_hearing what the instant case presents is in effect an unsigned or improperly signed request in such cases the service affords the taxpayer s the opportunity to correct an error in the request the internal_revenue_manual provides that i if the appropriate signatures are not present on the cdp hearing request give the taxpayer a reasonable_time to provide the necessary signatures irm the only distinction here is that signing the request will provide the taxpayer the opportunity to have a collection_due_process_hearing but will not cure the defects in the power_of_attorney bankruptcy refunds offer_in_compromise deposits cc pa cbs br2 gl-115666-01 u i l date memorandum for associate area_counsel sb_se laguna niguel from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject advisory opinion-refund of offer deposits in bankruptcy this memorandum responds to a request for advice received from your office on date you have asked us to consider whether the service must refund a deposit it received in connection with a taxpayer’s offer_in_compromise when the taxpayer files chapter bankruptcy before the service has acted upon the offer in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information when a taxpayer with a pending offer_in_compromise files chapter bankruptcy must the service return the deposit it received in connection with the offer issue 7although we do not have all of the documents related to this matter it appears from the information you provided us that improper power_of_attorney is the only defect july bulletin no conclusion when the taxpayer files chapter bankruptcy the offer becomes nonprocessable unless the taxpayer has signed form_3040 authorizing the service to apply the deposit to tax_liabilities the service must refund the deposit to the taxpayer upon the bankruptcy filing discussion as a rule once a taxpayer files a bankruptcy petition any related and pending offer to compromise becomes unprocessable see i r m sec_7809 of the internal_revenue_code establishes a deposit fund account to hold sums offered in compromise and provides that upon acceptance of such offer_in_compromise the amount so accepted shall be withdrawn from the deposit account and deposited into the treasury as collections upon rejection sec_7809 requires the service to refund the deposit to the maker of the offer sec_301_7122-1t g provides that s ums submitted with an offer to compromise are considered deposits and will not be applied to the liability until the offer is accepted unless the taxpayer provides written authorization for application of the payments if an offer to compromise is determined to be nonprocessable any amount tendered with the offer will be refunded without interest the regulation further allows that refund is not required if the taxpayer has agreed in writing that amounts tendered pursuant to the offer may be applied to the liability for which the offer was submitted accordingly item c of form_656 notifies the taxpayer that i f the irs rejects or returns the offer the irs will return any amount_paid with the offer if i we agree in writing irs will apply the amount_paid with the offer to the amount owed by signing form_3040 the taxpayer may authorize the service to apply an offer_in_compromise deposit to outstanding tax_liability the internal_revenue_manual also requires return of the deposit in such situations i r m states that the service should request the taxpayer to sign form_3040 authorizing application of the deposit to outstanding liabilities in the event the offer is not accepted however i f the taxpayer does not authorize application of the deposit the deposit must be refunded to the taxpayer emphasis in original further i r m relating to the disposition of deposits received with unprocessable offers in compromise provides d eposits received with offers that are not processable must be returned to the taxpayer and that the employee making the determination is responsible for sending the deposit back to the taxpayer in light of language in the code the regulations and the i r m the service has made a policy decision to return any funds submitted with an offer when it becomes nonprocessable thus unless the taxpayer has signed a form_3040 authorizing application of the deposit to tax_liabilities the service should refund the deposit when a taxpayer has filed bankruptcy rendering the offer nonprocessable july bulletin no bankruptcy automatic_stay notice of taxes due cc pa cbs br2 gl-106360-01 uilc date memorandum for associate area_counsel sb_se from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject advisory opinion-claims in escrow violation of stay this memorandum responds to a request for advice received from your office on date you have asked us to consider whether the service violates the automatic_stay when it issues a form notice of federal taxes due to an escrow company involved with a taxpayer’s refinancing of non-estate property during a chapter bankruptcy in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information issue in a chapter case does the service violate the debtor’s automatic_stay when it issues a form notice of federal taxes due to an escrow company refinancing the debtor's non-estate property conclusion no because form is informational rather than coercive or threatening and the debtor initiated the communication from the service in order to refinance non-estate property the service does not violate the stay when it provides form background you state that this issue frequently arises in the context of a chapter debtor operating under a confirmed plan the debtor wishes to refinance property which is not a part of the bankruptcy_estate usually in order to obtain funds to complete the plan early or to secure a more favorable interest rate in cases where the debtor intends to use the refinancing proceeds to buy out future plan obligations both the chapter trustee and the debtor’s counsel usually know about the transaction in other cases however the debtor’s counsel may not be involved the escrow company performing the transaction requests a lien payoff amount from the july bulletin no service and the service responds by providing a form notice of federal taxes due form is informational in nature it contains the identity of the taxpayer and the sums due for taxes secured_by lien on the property and it includes calculations for interest and penalties form further states that the service will file a certificate of release of federal_tax_lien upon payment of the amount due because the property being refinanced is legally vested in the debtor not the bankruptcy_estate court approval has not been requested discussion bankruptcy code sec_362 provides that the automatic_stay arises immediately upon filing of the bankruptcy petition prohibiting any act to create perfect or enforce against property of the debtor any lien to the extent that such lien arose before the commencement of the case sec_362 further prohibits any act to collect assess or recover a claim against the debtor that arose before the commencement of the case the stay extends to property of the estate until it is no longer property of the estate and with respect to other acts it continues until the case is closed or dismissed or a discharge is granted or denied b c sec_362 when a chapter plan is confirmed b c b states that all estate property vests in the debtor unless the plan or confirmation order provides otherwise the automatic_stay has three dimensions it protects the debtor it protects the debtor’s property and it protects the property of the bankruptcy_estate in re 23_f3d_241 9th cir the purposes of the automatic_stay are to facilitate the debtor’s rehabilitation by protecting the debtor from collection and other harassing actions by creditors and to provide for orderly liquidation of the debtor’s assets in order to assure that all creditors are treated equally 804_f2d_1487 9th cir cert_denied 482_us_929 although the language any act is broad courts limit the scope of the stay in reference to its purposes see 51_f3d_1078 d c cir cert_denied 516_us_866 23_f3d_241 9th cir thus while seemingly broad in scope the automatic_stay provisions should be construed no more expansively than is necessary to effectuate legislative purpose in 99_br_12 n d cal the court found simply no language in sec_362 designed to stay actions initiated by the debtor courts have further allowed creditors to send letters offering to continue conducting business with the debtors if they reaffirm their debt see in re 851_f2d_81 3d cir 79_f3d_43 7th cir in these cases the courts have determined such communications do not violate the stay provided they are not threatening or coercive as the court described in brown t he respite is not from communication with creditors but from the threat of immediate action by creditors such as foreclosure or a lawsuit brown f 2d pincite see also in re 116_br_567 s d ohio letters that are isolated and informational are less july bulletin no likely to result in violations of the automatic_stay in morgan guaranty f 2d pincite the court considered whether presentation of a note to the debtor’s bank violated the automatic_stay after considering the legislative purpose for the stay the court concluded the mere act of presentment does not interfere with orderly administration of the estate the debtor’s breathing spell or the status quo presentment cannot be characterized as harassment particularly where the creditor presents its notes to the payor bank rather than to the debtor we conclude that the language and purposes of sec_362 do not bar mere requests for payment unless some element of coercion or harassment is involved thus case law clearly indicates that communications from creditors do not violate the stay in the absence of threats or coercion therefore responding to an escrow company’s request for a lien payoff amount with a form consisting merely of a factual statement of the amount the debtor owes the service the method to calculate interest and the property to which the lien has attached does not violate the stay offer_in_compromise default date cc pa cbs br2 gl-125574-01 uil memorandum for joel goverman director filing and payment compliance from subject lawrence h schattner chief branch collection bankruptcy summonses related bankruptcy during a pending offer_in_compromise investigation this responds to your memorandum dated date issue sec_1 whether an offer_in_compromise oic from a partnership entity seeking to compromise employment_tax liabilities can be returned as unprocessable because one or more partners have filed for personal bankruptcy whether an oic from a corporate entity seeking to compromise employment_tax liabilities can be returned as unprocessable because a responsible individual has filed july for personal bankruptcy bulletin no what effect does the bankruptcy have on the service’s ability to include the debtor’s assets and future ability to pay in its determination of reasonable collection potential for the partnership or corporate entity if the oic is processed can the internal_revenue_service service request full disclosure and verification of all financial information from the debtor in bankruptcy without violating the automatic_stay of collection conclusion sec_1 no an oic from a partnership entity should not be returned as unprocessable when one or more partners have filed for personal bankruptcy rather this is a factor that should be taken into account when deciding whether to accept or reject the oic no an oic from a corporate entity should not be returned as unprocessable when a responsible individual has filed for personal bankruptcy rather this is a factor that should be taken into account when deciding whether to accept or reject the oic when determining the reasonable collection potential for the partnership or corporate entity the service should take into account a variety of factors such as the type of bankruptcy filed what if anything the service will be collecting from the partner or responsible individual through bankruptcy and what if anything the service can collect outside of bankruptcy including exempt assets and future ability to pay no the automatic_stay does not bar the collection and verification of the partner’s or responsible individual’s financial information law analysis processability an oic will fall into one of three categories processable not processable or unperfected irm an offer is considered not processable if the taxpayer is in bankruptcy or if the taxpayer fails to comply with filing_requirements irm whether or not to process an oic is a matter of policy within the service’s discretion however the current provisions of the manual seem to favor the processing of oic’s as noted above the manual lists only two criteria for a finding of not processable irm deviation from these criteria may not be made without 8we have seen a trend toward a decrease in the number of criteria that make an offer not processable for example it used to be that the service would not processes forms with missing information or other mistakes see form_656 rev july bulletin no written authorization from the national_office irm strict adherence to these criteria is necessary because a finding of not processable denies the taxpayer its appeal rights thus all processable offers must be investigated and the taxpayer must be provided an opportunity to appeal any rejection of the offer irm the receipt of an oic from a taxpayer in bankruptcy has been the source of much debate within the service however as the current manual clearly reflects it is the service’s policy not to accept such offers the rationale behind this policy is that both the oic process and the bankruptcy code work to protect the taxpayer’s and the government’s interests in similar ways irm thus a taxpayer who has elected to resolve his her financial difficulties through the bankruptcy process is adequately protected by code provisions and service procedures trying to consider an oic during this process will only add needless administrative and legal difficulties this rationale applies to cases where the taxpayer is in bankruptcy in the scenarios you have presented the taxpayer is the partnership or corporate entity and the debtor in bankruptcy is a general_partner or a responsible individual therefore we need to determine whether the same policy considerations apply in the case of a partnership the internal_revenue_code creates a single employment_tax liability for which the partnership is liable state law making general partners liable for partnership debts allow the service to collect from the general partners without the need for a separate assessment against them irm notwithstanding the general partners’ derivative liabilities the service’s policy has been to compromise employment_taxes at the partnership level only see irm a rule preventing the processing of a non-debtor partnership’s oic because a general_partner has filed for personal bankruptcy would leave the partnership with no recourse to settle its outstanding liabilities further given the service’s policy to compromise outstanding employment_taxes with the partnership only rather than with the individual partners any non-debtor partners would similarly be left without_recourse to compromise their liabilities thus the above rationale for returning oics from taxpayers in bankruptcy does not fit this situation ultimately however whether or not to process an oic is a matter of policy in the service’s discretion in the case of a corporate entity responsible individuals are not liable for corporate debts instead a separate assessment of the trust fund recovery penalty tfrp under sec_6672 must be made when a corporate entity submits an oic it is seeking to compromise its own tax_liabilities not the separate liabilities of a responsible individual in bankruptcy in such a case because the taxpayer is the corporation we can longer say that the bankruptcy code is working to protect the taxpayer thus as in the case of a partnership the rationale of returning oics from taxpayers in bankruptcy instructions p now these defects merely make an offer unperfected and the taxpayer is allowed the opportunity to cure the mistakes irm july does not fit bulletin no as you are well aware the processing of an oic does not mean that it will be ultimately accepted and as you have pointed out there are a variety of factors that will impact upon that determination to be acceptable an oic from a partnership or corporate entity must include any amount that could be collected from the general partners or responsible individuals irm thus the service must consider what will be collected from the general_partner or responsible individual in bankruptcy eg under a confirmed plan as well as what could be collected outside of bankruptcy eg from exempt assets and future earnings automatic_stay you have also raised the issue of the automatic_stay the purpose of the automatic_stay provisions of the bankruptcy code is to prohibit attempts to compel a debtor to pay pre-petition debts outside of the bankruptcy process h_r rep no 95th cong 1st sess in the situation you presented the service is not seeking to collect from the debtor rather it is trying to facilitate the collection from someone else in fact a compromise_agreement with a partnership or corporation may help to shield the debtor from collection activity for example with regard to a corporation’s trust fund tax_liabilities if an offer is accepted from a corporation to compromise trust_fund_taxes there is no basis for collection of any related tfrp assessments irm this is based on the service’s policy to collect the unpaid trust fund taxed only once therefore the automatic_stay is not implicated bankruptcy post-petition refunds setoff date cc pa cbs br2 gl-125039-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel omaha from lawrence h schattner chief branch collection bankruptcy summonses subject setoff of postpetition refunds this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent july bulletin no you asked us to review your proposed memorandum discussing whether the internal_revenue_service service must turn over to the chapter trustee a refund for a tax period ending after a chapter bankruptcy petition was filed but before the case was converted to chapter and whether the service may setoff a post-petition refund against a pre-petition tax_liability we agree with your conclusion that an asset acquired after the chapter petition was filed but before the case was converted to chapter is not property of the chapter estate u s c f a in re stramm 222_f3d_216 5th cir 242_br_435 bankr w d tenn we therefore agree with your conclusion that the refund should not be turned over to the chapter trustee we further agree with your conclusion that the language of bankruptcy code sec_553 does not bar the service from setting off the post-petition refund against the pre-petition tax_liability under sec_6402 because the debts are mutual and the pre- petition claim is not dischargable because several courts have disallowed the setoff of post-petition debts against pre- petition claims due to a lack of mutuality you may want to incorporate an explicit statement into paragraph nine of your motion for relief that the service’s and the debtors’ claims are mutual as you correctly concluded the tax_refund is owed directly to the debtors and not to the chapter estate thus even though the refund is post-petition the service’s and the debtors’ claims are mutual see 54_br_665 bankr w d wash setoff of creditor’s post-petition liability to debtor allowed against debtor’s pre-petition liability to creditor since mutuality is present contra in re apex int’l mgt serv 155_br_591 bankr m d fla because the pre-petition debtor acts in a different capacity than does the post-petition debtor debts that arose at different times one pre-petition and one post-petition lack mutuality and set-off may not be had under sec_553 cf 42_br_443 bankr n d tex finding mutuality lacking because creditor owed liability to debtor-in-possession rather than debtor itself further to ensure full candor with the court you may want to note in the motion for relief that 179_br_148 bankr d neb persuasive authority in your jurisdiction states that the service may only exercise a setoff under sec_6402 of the internal_revenue_code when the requirements of sec_553 are met id pincite this language can be distinguished as dicta because the firestone court was only considering pre-petition debts and did not directly confront a post-petition claim although we agree with your analysis and conclusions you might consider noting adverse authority in your memo to ensure that the insolvency group is aware of potential litigation hazards see in re 67_br_1014 bankr w d mich striking down local court rules because among other things they would allow impermissible setoffs of post-petition claims against pre-petition debts in re internal revenue tax_liabilities refunds in chapter proceed30_br_811 bankr july bulletin no m d tenn striking down an agreed upon order between the chapter trustee and the service because among other things it would allow impermissible setoffs of post-petition claims against pre-petition debts in re hammett 21_br_923 bankr e d penn holding that the service has no right to setoff post-petition refunds against pre-petition liabilities and thus no right to relief from the stay in our view the above cases do not properly consider the issue of mutuality we note on page eight of your memo and in paragraph six of the motion for relief you state that the service can hold the refund until debtors receive their discharge this is true however the service can only retain the amount eligible for setoff see ccdm c the service must refund any amount in excess of the pre-petition tax_liability or risk violating the stay in re 217_br_161 d vt we also note that in paragraph twelve of your motion for relief you discuss the setoff’s benefit for the creditors you may want add a discussion about the benefit to the debtors since post-petition_interest continues to accrue on non-dischargeable tax_liability in chapter proceedings it is in the debtors’ best interest to allow the service to setoff the refund against the pre-petition liabilities as soon as possible to stop the accrual of interest 376_us_358 in re 872_f2d_829 8th cir to review we agree with the analysis and conclusions in your memo we recommend that you make minor changes to your memo and motion for relief as discussed above offer_in_compromise rejection information from non-liable spouse cc pa cbs br2 gl-131535-00 uilc memorandum for associate area_counsel sbse from kathryn a zuba chief branch collection bankruptcy summonses 9however long-term or indefinite freezes may in fact violate the automatic_stay see 516_us_16 234_br_249 bankr n d n y in re wicks 215_br_316 e d n y however as we discussed in this jurisdiction discharge in a no asset case usually occurs within three to four months if the service is going to hold the refund for longer than that amount of time we should seek relief from the stay irm july subject advisory opinion-rejection of offers in compromise bulletin no this memorandum responds to a request for advice from your office received by email on date you have asked us for our assistance in addressing a request by a taxpayer’s representative concerning whether the service may reject an offer_in_compromise when a taxpayer’s non-liable spouse with whom he shares living_expenses refuses to provide her personal financial information this document is not to be cited as precedent issue whether the service may consider in rejecting a taxpayer’s offer_in_compromise that the taxpayer’s non-liable spouse with whom he shares living_expenses has submitted an affidavit stating that the taxpayer’s entire income is used for their housing and utilities and that she pays the remainder but has refused to provide her financial information conclusion the decision to compromise a case under sec_7122 of the internal_revenue_code is discretionary on the part of the commissioner rejecting a taxpayer’s offer_in_compromise in part because the taxpayer’s non-liable spouse refuses to supply financial information which the service has determined may be needed to evaluate the expenses claimed by the taxpayer is a permissible exercise of that discretion background the taxpayer at issue has submitted an offer to compromise taxes assessed against him the taxpayer is currently unemployed but receives a small payment from his work with the air force reserves the taxpayer is married and lives with his spouse but she is not liable for any of the taxes at issue pursuant to irm the service requested financial information from the taxpayer and the non-liable spouse the taxpayer submitted a collection information statement which contained information on his current income and living_expenses but the spouse refused to do so instead she submitted a document entitled certification which she has signed under penalty of perjury in this document she states that whenever the taxpayer is employed he pays his entire income to her for use toward their household expenses she further states that the taxpayer’s income is not sufficient to provide their housing and utility expenses so she contributes the remainder from her income she has also provided a handwritten letter stating that she had no part in her husband’s tax difficulties they maintain separate bank accounts and she does not feel responsibility to help him pay his tax_liabilities the service has rejected the taxpayer’s offer and it is currently pending before appeals july bulletin no the service has received a letter from the taxpayer’s counsel setting forth his belief that because the service cannot collect from the non-liable spouse’s assets and because she has provided a statement under penalty of perjury that all of the taxpayer’s income is put toward their living_expenses the service may not reject his offer on the basis of her refusal to provide personal financial information discussion the secretary’s authority to compromise tax cases comes from sec_7122 of the internal_revenue_code which states the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 emphasis added treasury regulations pertaining to that section likewise state the secretary may exercise his discretion to compromise any civil or criminal liability arising under the internal revenue laws sec_301_7122-1t a thus the secretary’s authority to compromise is discretionary the secretary has delegated this authority to the commissioner who has then delegated it to various officials throughout the service see delegation_order no implicit with this delegation of authority is the responsibility to exercise sound judgment and discretion when determining whether the service should accept a taxpayer’s proposed offer_in_compromise although the service’s general policy is to accept offers which reasonably reflect what the service could expect to collect by other means the ultimate goal of the compromise program is to reach agreements which are in the best interest of both the taxpayer and the service policy statement p-5-100 thus acceptance of such an offer still requires a judgment that compromise is the best resolution of the case and will advance the overall goals of the compromise program the commissioner’s policy goes on to make clear that realizing the reasonable collection potential in specific cases is just one of the objectives to be achieved by an effective offer_in_compromise program acceptance of an adequate offer will also result in creating for the taxpayer an expectation of and a fresh_start toward compliance with all future filing and payment requirements id policy statement p-5-100 further states that the service will accept an offer when it is unlikely that the tax_liability can be collected in full and the amount offered reasonably reflects collection potential consistent with these goals the service follows a procedure set forth in irm requesting financial information from non-liable individuals with whom the taxpayer shares living_expenses irm instructs the service to request the non-liable person’s financial information in order to determine the actual household_income and expenses verify the percentage of the taxpayer’s portion of the shared expenses and allocate the expenses to the taxpayer based upon his percentage of income in this case the taxpayer supplied a collection information statement listing his living_expenses and his income from past employment although his spouse has stated under penalty of perjury that they share expenses and that she essentially pays all their july bulletin no current expenses due to his unemployment without her financial information the service may encounter difficulty verifying the percentage of the taxpayer’s portion of their shared expenses and allocating the expenses between them you are correct that current procedures do not clearly state that rejection is permissible for this reason however neither is acceptance of an offer mandatory where a non- liable spouse refuses to submit any specific financial information and the service makes the determination that this information is necessary to evaluate the adequacy of the expenses claimed by the taxpayer although the service has made a concerted effort to achieve a degree of uniformity in evaluating offers as reflected in the irm the acceptance decision remains discretionary the service’s procedure of requesting the non-liable spouse’s financial information is not inconsistent with the regulations and such information may be necessary in order to exercise that discretion the service’s offer_in_compromise procedures do not create a presumption that all offers will be accepted nor do they presume rejection rather each offer_in_compromise should be evaluated and considered on its own merits and accepted or rejected as dictated by the facts and circumstances present in the case thus after considering the financial information provided by the taxpayer and the sworn statement provided by the non- liable spouse the facts and circumstances may lead the service to conclude that the offer is not in the best interest of the service and thus it may exercise its discretion to reject the offer offer_in_compromise bankruptcy exempt abandoned property date cc pa cbs br2 gl-119911-01 uil memorandum for t keith fogg associate area_counsel richmond cc sb rch from joseph w clark senior technician reviewer branch cbs subject offers in compromise for exempt and abandoned property this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue do the provisions of sec_7122 apply when the service consents to release its lien for a discharged tax period upon payment of less than the full value of its interest in july property subject_to the lien conclusion bulletin no amounts discharged in bankruptcy are accounted for by abatement under sec_6404 rather than compromise under sec_7122 facts a task force under the insolvency manager for area is developing uniform area-wide procedures for collection from exempt abandoned or excluded_property where a notice_of_federal_tax_lien was filed and where the underlying tax_liability is discharged in bankruptcy as explained in notice cc-2001-014 abatements made pursuant to sec_6404 to account for bankruptcy discharges do not invalidate otherwise proper assessments nor extinguish otherwise proper liabilities when a tax_liability is discharged in bankruptcy the service still may enforce a surviving tax_lien against property which is exempt abandoned or excluded from the bankruptcy_estate in some cases you note the service may wish to accept less than the full value of its interest in the property because levy or seizure is impractical or may result in severe financial hardship you ask if the service releases its tax_lien in such cases whether that action is subject_to the offer_in_compromise provisions of sec_7122 law and analysis a discharge order in bankruptcy discharges the debtor from a personal obligation to pay and creates an injunction barring creditors from attempting to collect discharged debts from the debtor personally b c a the discharge does not destroy the pre-petition liability however 501_us_78 111_sct_2150 a bankruptcy discharge extinguishes only one mode of enforcing a claim -- namely an action against the debtor in personam see also in re conston 181_br_769 d del collecting cases when the service learns of a taxpayer's discharge from bankruptcy the insolvency function tax examiner or bankruptcy specialist evaluates the taxpayer's various tax_liabilities to decide which have been discharged by the bankruptcy see generally irm describing procedures for evaluating and processing discharge if the insolvency employee decides that the costs of working the case do not warrant collection of the amounts involved then the insolvency employee must bring the balance due in each discharged tax_liability module to zero by inputting adjusting credit transaction codes tcs to offset whatever debit tcs were used to account for the liabilities because the service’s accounting system is designed so that a prior transaction is never erased or extinguished or eliminated from the record the abatement always takes the form of a credit transaction entered to bring the balance july due to zerodollar_figure bulletin no adjustments made to account for bankruptcy discharges are abatements made pursuant to sec_6404 a sec_6404 adjustment is caused by the service’s decision that despite sec_6301's direction to collect taxes it is not in the public interest to collect a particular liability because of the costs involved sec_6404 authorizes the service to abate the unpaid portion of any assessment when the service decides under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due this abatement has nothing to do with a judgment about whether the assessment reflects the taxpayer’s true liability it only represents the service’s judgment that collecting the account is not cost-effectivedollar_figure in effect the service excuses its collector's obligation to account for the tax_liability but does not excuse the taxpayer's liability see 311_fsupp_1184 s d n y service can revive an assessment abated under sec_6404 because the abatement of an uncollectible tax does not cancel the tax see also 100_fsupp_451 ct_cl irs cannot relieve a taxpayer of tax_liability merely because it is uncollectible but can only abate it as a bookkeeping entry 21_fsupp_10 e d pa an abatement made because of a collectibility determination does not extinguish the liability such abatements do not extinguish an otherwise valid tax_liability regardless of the reason for the abatement because the sec_6404 abatement is made on the basis of collectibility and not because the liability was improperly assessed money may still later be collected so long as the collection limitations_period is open while the bankruptcy discharge affects the service’s ability to collect the discharged liability it does not extinguish either the underlying liability or those tax_liens which have otherwise survived the bankruptcy since the underlying tax_liability exists after bankruptcy discharge it also exists after the assessments for the discharged taxes are abated to account for the later collection the sec_6404 abatement may be reversed although the insolvency employee does make a collectibility determination the freeze code tc cannot be used because that would shut down collection on every tax module of the entire account and the eventual reversal of the tc would cause collection to commence against all of the taxpayer’s property only by abating specific tax assessments the ones for discharged taxes can the insolvency employee continue to collect the nondischarged taxes and if the opportunity arises collect the discharged taxes out of the property to which the lien for those taxes still attaches sec_301_6404-1 delegates to the commissioner the authority to prescribe the uniform rules for making a sec_6404 determination the service has embodied the procedures for bankruptcy discharge determinations in the bankruptcy handbook irm july bulletin no bankruptcy code sec_522 provides that exempt_property is generally not liable for a prepetition debt except where such debt is secured_by a properly filed tax_lien accordingly where a notice_of_federal_tax_lien is on file before the petition is filed it may be possible to collect the dischargeable tax_liabilities from prepetition assets that were exempted or abandoned in the bankruptcy see in re 901_f2d_744 9th cir although the nftl may be released pursuant to irm once the sec_6404 abatement is posted the service can reinstate the nftl under sec_6325 once the abatement is reversed adjustments such as these because they do not affect tax_liability are not the same as a compromise of the debtor’s taxes the service has the authority under sec_7122 to compromise tax_liabilities agreements to compromise federal tax_liabilities have generally been interpreted by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir 52_tc_420 contract formation requires mutual assent among the contracting parties one party makes an offer of a contract and the other party accepts that offer some form of consideration also is necessary see restatement second of contracts sec_22 the service’s determination of collectibility following a sec_6404 abatement is a unilateral act by the service which does not incorporate the required contractual elements of offer acceptance or consideration to enforce the debtor’s in rem liability insolvency makes a non-contractual determination as to the amount that can effectively be collected out of the property to which the lien for those taxes still attaches see irm that determination is based on myriad factors including the relative financial condition of the debtor the net_worth of the exempt abandoned or excluded_property and the total amount of taxes owed such a unilateral collectibility determination is not a compromise bargained for with the taxpayer under sec_7122 case development hazards and other considerations the discharge injunction of b c a prohibits the commencement or continuation of any act to collect recover or offset any discharged debt while the bankruptcy discharge affects the service’s ability to collect the discharged liability from the debtor personally it does not extinguish either the underlying liability or those tax_liens which have otherwise survived the bankruptcy sec_6404 permits the service to abate a tax_assessment to reflect an administrative determination that collection of a tax is economically unfeasible due to a bankruptcy discharge should collection become feasible within the statutory collection_period a sec_6404 abatement may be reversed without effecting an offer_in_compromise with the taxpayer under sec_7122
